 Case 1:20-cv-16079-NLH-KMW Document 1 Filed 11/13/20 Page 1 of 6 PageID: 1




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
______________________________________________________________________________

 FRANK A. PICCIONI,                                :
     Plaintiff                                     :
                                                   : No.
         v.                                        :
                                                   :
 CFA, Inc.                                         :
 JOHN DOES, 2-10 (fictitious names),               : JURY TRIAL DEMANDED
 JOHN DOES, 11-20 (fictitious names),              :
 JOHN DOES, 21-30 (fictitious names),              :
 JOHN DOES, 31-40 (fictitious names),              :
 CFA, INC., TRI MARK USA, LLC and                  :
 JOHN DOES 43-50 (fictitious names),               :
 Jointly, severally and/or in the alternative,     :
                                                   :
         Defendants



                                     NOTICE OF REMOVAL

       Defendant, Chick-fil-A, Inc. (“CFA, Inc.”), by and through its counsel, Nicolson Law

Group LLC hereby removes Frank A. Piccioni v. Chick-fil-A, Inc. et al., GLO-L-001228-19, from

the Superior Court of New Jersey, Law Division, Gloucester County, to the United States District

Court for the District of New Jersey. The grounds for removal are stated below.

I.     NATURE OF THE CASE AND PROCEDURAL HISTORY

       1.      An action was commenced and is currently pending in the Superior Court of New

Jersey, Law Division, Gloucester County, GLO-L-001228-19, in which Frank A. Piccioni is

named Plaintiff and the following entities are named Defendants: CFA, Inc., TriMark USA, LLC

(“TriMark”), and several John Doe fictitious defendants.

       2.      On October 10, 2019, Plaintiff initiated this action by filing a Complaint. See

Plaintiff’s Complaint, attached as Exhibit A, incorporated herein by reference.
    Case 1:20-cv-16079-NLH-KMW Document 1 Filed 11/13/20 Page 2 of 6 PageID: 2




         3.      This case arises out of an alleged incident that occurred on October 11, 2017.

Plaintiff alleges while working at the Chick-fil-A branded restaurant business located at 621

Woodbury Glassboro Road, Sewell, New Jersey (the “Restaurant Business”) 1, a large box fell

from a storage rack causing Plaintiff to sustain injuries.             See Plaintiff’s Second Amended

Complaint, attached as Exhibit B at First Count ¶ 1.

         4.      Plaintiff asserts various theories of liability for negligence and/or strict liability

pertaining to the manufacture/design, selection, installation and/or placement of the storage racks

in the kitchen/stock room. Id. at First Count ¶¶ 2, 4(a-j); Fifth Count ¶ 4, 6(a-d).

II.      DIVERSITY JURISDICTION EXISTS UNDER 28 U.S.C. §1332

         5.      The Court has diversity jurisdiction because the amount in controversy is alleged

to exceed $75,000.00, exclusive of interest and costs, and complete diversity exists.

         6.      On October 20, 2020, Plaintiff served a Statement of Damages Claimed, setting

forth a demand for damages in the amount of $1,000,000. See Statement of Damages Claimed,

attached hereto as Exhibit C. CFA, Inc. denies liability to Plaintiff for the amount alleged, but for

purposes of removal to federal court, the amount in controversy as alleged by Plaintiff is sufficient

for diversity-based removal. See 28 U.S.C. §1446(c)(2).

         7.      CFA, Inc. states that diversity of citizenship exists between the parties in

controversy as follows:

                 (a)     Plaintiff, Frank A. Piccioni, is now and was at the time of the

commencement of this action, a New Jersey resident, with a residence located in Sewell, New

Jersey. See Ex. A. Plaintiff’s exact address is 472 Centre Street, Sewell, NJ 08080. See Plaintiff’s

Responses to Form A Interrogatories, attached as Exhibit D.


1
 The Restaurant Business is owned and operated by JRP JENG, LLC as a franchisee and independent contractor of
CFA, Inc. JRP JENG, LLC was Plaintiff’s employer and is not a party to this action.
 Case 1:20-cv-16079-NLH-KMW Document 1 Filed 11/13/20 Page 3 of 6 PageID: 3




                (b)    Defendant, CFA, Inc. is now and was at the time of commencement of this

action a Georgia corporation with its principal place of business located at 5200 Buffington Road,

Atlanta GA 30349. See Declaration of Virginia L. Cranford, attached as Exhibit E.

                (c)    TriMark is now and was at the time of commencement if this action a

Delaware limited liability corporation with its principal place of business located at 9 Hampshire

Street, Mansfield, MA 02048. See Answers of Defendant, TriMark USA, LLC to Form C

Interrogatories, attached as Exhibit F.

                (d)    TriMark USA, LLC is owned 100% by TriMark Intermediate Holdings,

LLC, a Delaware limited liability corporation. See Declaration of Otis Carter, Esquire, attached

as Exhibit G.

       8.       Complete diversity of citizenship exists between the Plaintiff (New Jersey), CFA,

Inc. (Georgia) and the TriMark (Delaware/Massachusetts).

III.   CFA, INC. HAS MET THE PROCEDURAL REQUIREMENTS FOR REMOVAL

       9.       This Court has original jurisdiction over the action between the Plaintiff and the

Defendants pursuant to the provisions of 28 U.S.C. §1332 and as a result, CFA, Inc. may remove

this action to this Court pursuant to the provisions of 28 U.S.C. §1441.

       10.      This Notice is filed with the Court within the time for removal set forth in 28 U.S.C.

§1446(c)(2)(A)(ii) in that no more than 30 days have passed since CFA, Inc. received confirmation

of Plaintiff’s statement of the amount in controversy. 28 U.S.C. §1446(b)(3).

       11.      The written notice of the filing of this Notice of Removal has been given to all

parties in accord with 28 U.S.C. §1446(d).

       12.      A true and correct copy of this Notice of Removal has been filed with the Superior

Court of New Jersey, Law Division, Gloucester County, as required by 28 U.S.C. §1446(d).
 Case 1:20-cv-16079-NLH-KMW Document 1 Filed 11/13/20 Page 4 of 6 PageID: 4




       13.     TriMark joins and has given written consent to this removal. See October 29, 2020

email correspondence of Kevin M. McKeon, Esquire, attached as Exhibit G.

       WHEREFORE, Chick-fil-A, Inc. respectfully requests removal of this action from the

Superior Court of New Jersey, Law Division, Gloucester County to the United States District Court

for the District of New Jersey.



                                                    Respectfully submitted,

                                                    NICOLSON LAW GROUP LLC


                                             BY:    Kyle G. Everly
                                                    Kyle G. Everly, Esquire
                                                    Attorney I.D. No. 025662008
                                                    Princeton Forrestal Village
                                                    116 Village Blvd., Suite 200
                                                    Princeton, NJ 08540
                                                    (610) 891-0300
                                                    everly@nicolsonlawgroup.com
                                                    Attorneys for Defendant,
                                                    Chick-fil-A, Inc.
DATE: November 13, 2020
 Case 1:20-cv-16079-NLH-KMW Document 1 Filed 11/13/20 Page 5 of 6 PageID: 5




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
______________________________________________________________________________

 FRANK A. PICCIONI,                                :
     Plaintiff                                     :
                                                   : No.
         v.                                        :
                                                   :
 CFA, Inc.                                         :
 JOHN DOES, 2-10 (fictitious names),               : JURY TRIAL DEMANDED
 JOHN DOES, 11-20 (fictitious names),              :
 JOHN DOES, 21-30 (fictitious names),              :
 JOHN DOES, 31-40 (fictitious names),              :
 CFA, INC., TRI MARK USA, LLC and                  :
 JOHN DOES 43-50 (fictitious names),               :
 Jointly, severally and/or in the alternative,     :
                                                   :
         Defendants



                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing Notice of Removal was served via U.S.

Mail, First Class, postage prepaid, on the date stated below, upon the following:

                                    Randy A. Catalano, Esquire
                                          Catalano Law
                                    401 Kings Highway South
                                            Suite 4A
                                      Cherry Hill, NJ 08034
                                       Counsel for Plaintiff

                                     Kevin M. McKeon, Esquire
                                        Marshall Dennehey
                                       15000 Midlantic Drive
                                             Suite 200
                                      Mount Laurel, NJ 08054
                                      Counsel for Defendant,
                                        TriMark USA, LLC
Case 1:20-cv-16079-NLH-KMW Document 1 Filed 11/13/20 Page 6 of 6 PageID: 6




                                  NICOLSON LAW GROUP LLC

                                  BY:   Kyle G. Everly
                                        Kyle G. Everly
                                        Attorney for Defendant,
     Dated: November 13, 2020           Chick-fil-A, Inc.
